DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 12/04/2018. Claims 1-20 are pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, 9, and 16, the claim recites the limitation “defines 24 hours as 1 Hz, and searches for the peak power closest to 1 Hz in the result which is obtained through the frequency analysis”. It is unclear as to how 24 hours is defined as 1 Hz. Further as shown in Figures 7-13 of the instant Application, the graphs show individual days, and those individual days consisting of more than 1 Hz. As such it is unclear as to how 1 Hz is equivalent to 24 hours. As such the claim is indefinite. For the purposes of this examination the claim is understood to mean searching for a highest peak using frequency analysis. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1, 9, and 16, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “acquiring activity amount data indicating an amount of activity of a test subject…detecting, as a frequency derived from a biorhythm of the test subject, a frequency that indicates peak power in a result which is obtained through frequency analysis of a first time waveform of the activity amount data.” This falls into a mental process grouping of abstract ideas being performed by a generic computer. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. Additionally the judicial exception is not integrated into a practical application because the detecting is merely responsive to receiving input data by a generic computer, but no particular arrangement is imposing a meaningful limitation on the process. 
Further, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process exception as only a generic memory and processor are claimed. 
Finally, detecting a peak power, using frequency analysis does not serve to demonstrate that the claims are directed to significantly more than the abstract idea itself. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060224047 A1 (hereinafter referred to as “Suzuki”).
Regarding claims 1, 8, and 15, Suzuki, a method and apparatus for measuring a user’s sleepiness based on their biological rhythm (abstract), teaches a device, method, and non-transitory computer-readable recording medium recording a program for biorhythm detection (abstract; paragraphs [0028]-[0038]; claim 12; Figures 1-3 ), comprising:
a memory (paragraph [0035]); and
a processor coupled to the memory (28; paragraphs [0032]-[0035]; Figures 1-3) and configured to perform operations of:
acquiring activity amount data indicating an amount of activity of a test subject which is measured by an activity amount meter (includes a pulse wave sensor 16 and acceleration sensor 18; paragraphs [0029]-[0030]) configured to measure the amount of activity of the test subject (acquires and processes movement data (activity data); paragraph [0040]). 
detecting, as a frequency derived from a biorhythm of the test subject, a frequency that indicates peak power in a result which is obtained through frequency analysis of a first time waveform of the activity amount data (detects peaks while performing frequency analysis; paragraphs [0049]; Figure 6).
Regarding claims 2, 9, and 16, Suzuki teaches wherein the processor defines 24 hours as 1 Hz, and searches for the peak power closest to 1 Hz in the result which is obtained through the frequency analysis (paragraphs [0049]; Figure 6).
Regarding claims 7 and 14, Suzuki teaches wherein the activity amount meter includes an inertial sensor (tri-axial type acceleration sensor (inertial sensor; paragraph [0030]; Figures 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claims 1, 8, and 15 above, and further in view of US 20170231562 A1 (hereinafter referred to as “Park”).
Regarding claims 3, 10, and 17, Suzuki does not explicitly teach wherein the processor outputs information indicating a difference between the biorhythm and a standard rhythm to be a standard of the biorhythm.
However, Park, a method and apparatus for assessing a degree of alignment between circadian rhythm and life activity rhythm, teaches wherein the processor outputs information indicating a difference between the biorhythm and a standard rhythm to be a standard of the biorhythm (abstract; calculates alignment between circadian (biorhythm) and life activity rhythm (standard rhythm); paragraph [0016],[0020]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Suzuki, to measure the difference between biorhythm and standard rhythm, as taught by Park, because doing so can indicate the risk of health issues and fatigue (paragraph [0005]; as taught by Park).

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claims 1, 8, and 15 above, and further in view of US 20130178720 A1 (hereinafter referred to as “Sazuka”).
Regarding claims 4, 11, and 18, Suzuki teaches wherein the processor performs filtering on the first time waveform of the activity amount data with a bandpass filter having a frequency indicating the peak power in a transmission center frequency, but does not explicitly teach using a bandpass filter. 
Sazuka, a device for measuring biorhythm, teaches using a bandpass filter (paragraph [0073]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Suzuki, to use a bandpass filter, as taught by Sazuka, because doing so eliminates unwanted noise.

Claims 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, in view of Sazuka, as applied to claims 4, 11, and 18 above, and further in view of US 4883353 A (hereinafter referred to as “Hausman”).
Regarding claims 5, 12, and 19, Suzuki, in view of Sazuka teaches producing a first waveform (creates waveforms that is analyzed; paragraphs [0049]; Figure 6; as taught by Suzuki) and further teaches a filtered waveform (paragraph [0073]; as taught by Sazuka), but does not explicitly teach displaying the waveforms.
However, Hausman teaches displaying generated waveforms (column 3, lines 10-22). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Suzuki, in view of Sazuka, to display the waveforms, as taught by Hausman, because doing so provides a visual indicator for the user.
Regarding claim 6, 13, and 20, Suzuki, in view of Sazuka and Hausman, teaches wherein the processor outputs the first time waveform and the second time waveform to a display, and causes the display to display the first time waveform and the second time waveform being superimposed (Suzuki and Sazuka teaches producing waveforms; Hausman teaches displaying superimposed waveforms, column 3, lines 10-22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791